DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-15, 17-18, 20-21, 26-33, drawn to a self-foaming composition comprising ivermectin, in the reply filed on 10/18/2019 remains acknowledged.
Applicant’s election without traverse of:
(i-a) sodium bicarbonate as the gas-generating agent;
(i-b) citric acid/sodium citrate buffer, as the agent for activating the gas-generating agent;
(i-c) humectants as genus of additional active agent (claim 17), and propylene glycol as a representative species;
(i-d) gelling agents as the genus of agent (claim 18), and xanthan gum as a representative species;
Claims 3, 4, 8, 13, 26, 27, 30 and 32 reading on the elected composition;
(ii-a) a gel, as the form of intermediate composition A;
(ii-b) a gel, as the form of intermediate composition B;
And
(iii) treatment of inflammatory skin pathologies, as the intended use, and rosacea as a single skin pathology (claim 33);
Claims 1-15, 17-18, 20-21, and 26-33 read on the elected species,
in the reply filed on 10/18/2019 remain acknowledged.
Claims 16, 19, 22, 24-25, 36-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.
Claims 4, 10, 26, 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2019.  Claim 3 has been amended to require a foaming surfactant, which was not an elected component.  Accordingly, claim 3 is among the withdrawn claims.
Independent claim 1 now requires 3 additional agents, in addition to those elected: 
1) a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23; and 
2) a surfactant in a non-zero amount less than or equal to 2.5%, selected from broadly recited classes, or some species; and
3) a fatty phase in A and/or B intermediate compositions.
Accordingly, none of the claims presented currently read on the elected species.

Response to Arguments
Applicants' arguments, filed 1/24/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-15, 17, 21, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manetta et al. (US 2015/0306124 A1) in view of Inamoto et al. (US 2013/0244976 A1; IDS reference).
Claim 4, as amended, is now drawn to non-elected subject matter, and has been withdrawn from Examination.  Accordingly, it is no longer included in this rejection.	
The Examiner notes the extensive amendment to independent claim 1.  The claim is now drawn to a self-foaming composition, which is obtained by mixing intermediate composition B and intermediate composition A (other intermediate compositions may also be mixed, based on “at least one” language of lines 3 & 8).  This is an open product by process type claim; the claim is construed to the extent it limits the foam product of mixing. Limitations about intermediates used in the process to produce the claimed product are construed in a manner in which they limit the foam product of mixing.  The Examiner considers the wherein clause of composition B and A to be separately contained, to have no limiting meaning on the product (of mixing these composition) being claimed.
Manetta teaches dermatological conditions/afflictions such as, inter alia, Applicant elected rosacea are treated by topically applying onto the affected skin a topical pharmaceutical composition which comprises a thus effective amount of ivermectin (abstract; reading on required component (c) of claim 1).  A claimed formulation includes Applicant elected [(iii) humectant] propylene glycol (instant claim 17) and is in Applicant elected gel form (claim 39, 51); propylene glycol is preferable solvent / propenetrating agent, and is present in all example preparations ([0048], Table 1).  The composition in the form of a gel or a foam (claims 40-42, 51-52).  Claimed Applicant elected gelling agents include xanthan gum (claim 54, [0052]; instant claim 1, (a)(ii) & (b)(ii)). pH regulators may be contained ([0056], [0061]). A preferable pH range from 6.0-6.5, with verification of natural pH in the mixture and correction with neutralizing agent [0074]; sodium hydroxide was used in examples to adjust pH; very good chemical stability of ivermectin in the compositions were demonstrated from pH 4.0-6.28 [0127]-[0128]  (the Examiner notes that minor changes in pH are seen from T0 to T1 to T2, with the largest change at pH 4.0; the skilled artisan would have been motivated to study effect of pH, with pH buffering as an approach to minimize changes in pH; highest retained concentrations of active agent are found at endpoints of the pH range studied, including 6.28; changes in pH taken together with stability as a function of pH favor the higher end of the range studied).  Applicant elected citric acid (monohydrate form) is used in all examples.  Thus, Manetta clearly establishes that a foam preparation form of ivermectin is useful as a topical composition, formulated as a medicament for topical application to the skin, and is useful for treating, inter alia, rosacea.  Regarding the instant “for rinse-off topical application”, the forms taught are topical.  Absent evidence to the contrary, the “rinse-off” limitation is construed as characteristic of these topical formulations (even if scrubbing / soaping, etc. is involved in the rinsing-off process).
Regarding a prior amendment of claim 1, requiring 1-30% of a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23, Manetta teaches higher alcohols.  Stearyl alcohol, is used in examples at 2.0% [0109] and 2.5% [0123]; cetyl alcohol (n=15) is taught at 3.5% [0124], rendering obvious these alcohols and amounts and other amounts within the scope of the claims.  Additionally, the similar fatty alcohol, oleyl alcohol, is taught in an amount of 9.10% [0049], suggesting similar amounts (i.e., amounts within the broadly claimed range of claim 1) when other higher alcohols taught by Manetta are utilized.
Regarding a prior amendment of claim 1, requiring a cleansing agent/surfactant in an amount of 2.5% or less, amphiphilic surfactant emulsifiers are taught, as well as ionic emulsifiers [0017], and nonionic surfactants [0018]; see [0019], [0024].  Preferred amounts range from 2 to 6%, which overlaps with the claimed range, rendering amounts obvious.  The exemplary surfactants named do not appear to read on any of the claimed alternatives.  However, the background mentions the use of ivermectin and sodium lauryl sulfate (an anionic sulfate family surfactant) in cream formulations [0009].
Regarding the amendment to claim 1, requiring fatty phase in either or both of A and B, Manetta teaches an oily phase comprising fatty substances [0023]; see also [0067]-[0068].  Examples 1-6 contain, dimethicone and isopropyl palmitate or isopropyl myristate, each taught to be oils of a fatty phase (see claims  44-46). 
Regarding claim 27, Manetta does teach surfactants for forming an emulsion, when an emulsion is the selected form ([0015]-[0018]), but there is no teaching that the surfactants utilized are “foaming”, selected from any of the choices of amended claim 4 (i.e., the presence of these surfactant-emulsifiers is consistent with the further comprising components that explicitly include surfactants, of instant claim 18).  Thus, the Examiner considers Manetta to satisfy the language of claims 3-4 & 27.
Regarding claims 9, 12-13, the examples contain citric acid (an acid) at 0.05 %, and pH is in the acidic range.  Thus, the limitations of these claims are construed to be met by the examples.
Manetta does not teach Applicant elected sodium bicarbonate (required by claim 28) or any component designated as a “gas-generating” agent, required by claim 1 (a)(i) (While citric acid is taught, it is not explicitly recognized as an agent to activate a gas-generating agent).  Manetta does not teach intermediate composition B (if claim 1 is construed to require separate “intermediate” compositions are present; a point still ambiguous).  Manetta does not teach the structure of the foaming materials taught, or that carbon dioxide is the gas that generates the foam form taught, required by claim 5.  The skilled artisan would have been motivated to look to other teachings relevant to topical foam preparation for guidance on how to structure the foams that are taught/claimed.  Inamoto would have been obvious to utilize for information of how to structure foam preparations:
Inamoto teaches a foam-type external skin preparation for exhibiting an amount of and a retention of carbon dioxide foam appealing to the eye of the user, as well as good usability, such as preventing the preparation from sagging from the skin (abstract).  The foam-type external skin preparation of the present invention can be used as a clinical therapy preparation [0132].  It is preferable that the foam-type external skin preparation of the present invention be applied to a form in which at least two preparations of a preparation A containing carbonates, and a preparation B containing a water-soluble acid are mixed before use [0069] (the Examiner notes that “A” and “B” are reversed from the designations of instant claim 1).  Carbonates encompass carbonates and bicarbonates; examples include Applicant elected sodium bicarbonate, as particularly preferred in terms of foaming characteristics [0048].  A water soluble acid has an action of generating carbon dioxide as a gas component for formation of foam by reaction with a carbonate or bicarbonate (i.e., an agent for activating the gas-generating agent, [0052]).  Acids include Applicant elected citric acid; a hydroxy acid such as Applicant elected citric acid, is further preferable in terms of affinity during mixing in a final composition [0053].  Citric acid is claimed (claim 8).  In terms of uniformity of physical properties, a polyhydric alcohol may be present [0056]-[0057].  Examples include Applicant elected propylene glycol, which is among particularly preferable in terms of availability and addition of sense of use [0058].  Propylene glycol is among four polyhydric alcohols claimed (claim 10), which would have been obvious to include. Other components that may be present include any component generally used for a cosmetic material; examples named include Applicant elected xanthan gum [0066].  Foaming surfactants from anionic surfactants, cationic surfactants, amphoteric surfactants or nonionic surfactants of the family of alkylpolyglucosides and glucamides were identified/required. 
Regarding a prior claim 1 amendment, 1-30% of a fatty alcohol of the formula CH3(CH2)nOH where n = 11-23, as discussed above Manetta teaches examples of this now required (but non-elected) component.  However, Inamoto also teaches higher alcohols, and includes stearyl alcohol (n=17) and behenyl alcohol (n=21) [0066].
Regarding a prior claim 1 amendment for cleansing agent/surfactants in an amount of 2.5% or less, various surfactants are taught by Inamoto; these include sodium lauroyl sarcosine (sodium lauroyl sarcosinate), some betaines are also named as amphoteric surfactants [see 0066].
It would have been obvious to one of ordinary skill in the art to utilize the gas-generating system taught by Inamoto to prepare the foam formulations of Manetta.  Because Manetta teaches solutions of pH 6.0 using citric acid and including propylene glycol give stable solutions of ivermectin, it would have been obvious to utilize materials with an acidic pH (e.g., in the acidic pH 4-6 range) containing ivermectin and the citric acid component B of Inamoto (corresponding to claim 1 intermediate composition A) and to incorporate xanthan gum as a gelling agent.  It would also have been obvious to prepare sodium bicarbonate containing composition A of Inamoto (corresponding to claim 1 intermediate composition B) as a gas-generating material, and to incorporate xanthan gum as a gelling agent.  Addition of other excipients, such as propylene glycol, a humectant, would have satisfied the required components of claim 1.  Combination of the two parts would have produced the foam materials taught by Manetta, rendering obvious the instant claims 1, 5-6, 8-9, 11, 13, 21, 27-28, 30-33.  The formulation would be considered a medicament, useful for treating Applicant elected skin pathology, rosacea.
Regarding the foaming surfactants exclusion (claims 4, 27), the skilled artisan would have been motivated to utilize the foam components of Inamoto in place of the emulsion surfactant system of Manetta, motivated to prepare foams based on the foaming strategy of Inamoto.
The amount of sodium bicarbonate used in Example 1 (Table 1) of Inamoto is 1.0%, and would have rendered obvious utilization of this amount, reading on claim 7.  The amount of sodium bicarbonate used in Examples of Table 7 (Examples 5-1, 5-3 to 5-5 use 3.0 % sodium bicarbonate, rendering obvious utilization of this amount, reading on claims 7, 29.  
Regarding the amount of citric acid required by claim 12, Example 1 (Table 1) of Inamoto teaches citric acid at 50%, which would have been an obvious starting point to include citric acid (or Applicant elected equivalent citric acid + sodium citrate), rendering the broad range of claim 12 prima facie obvious.  
Regarding the elected gels of claims 14-15, because gels are taught by Manetta, gels would have been an obvious choice for the individual two formulations A and B, prior to mixing, rendering claims 14-15 obvious.  
Regarding Applicant elected propylene glycol as humectant, this component is taught by both references (as a solvent for ivermectin by Manetta, and for uniformity of physical properties by Inamoto), and would have been obvious to include, in part to assure sufficient solubility of ivermectin in the intermediate composition A and the foam resultant and for uniformity, rendering claim 17 obvious (and reading on the (iii) humectant excipient category of claim 1(d)).  
Regarding Applicant elected xanthan gum (a gelling agent), this material is taught by each reference (used in Examples 4-1 to 4-5 of Inamoto, and taught as a gelling agent by Manetta, [0052], claims 41, 54) and thus would have been obvious to add in formulating gels as intermediate compositions A & B, rendering obvious claim 18.
	Regarding the elected citric acid plus sodium citrate buffer (claims 11, 31), Manetta clearly teaches citric acid (monohydrate) in each of the example formulations, but does not explicitly mention addition of sodium citrate to the solutions prepared.  The examples each use sodium hydroxide to adjust pH to 6.0 (within the range of instant claim 32, reading on the acidic range of claim 13, [0107]) or 6.3 +/- 0.3 [0123].  The skilled artisan would have recognized that, when dissolved in water, citric acid + NaOH used to adjust to a given pH results in neutralizing H+ groups present when the acid is dissolved in solution.  See: Wikimedia Commons; “Citric Acid Speciation”; https://commons.wikimedia.org/wiki/File:Citric_acid_speciation.png; accessed 1/10/2020:

    PNG
    media_image1.png
    248
    242
    media_image1.png
    Greyscale

From this species diagram, the various protonated species of citric acid in solution varies with pH.  Dissolution of citric acid (depicted here as AH3), and adjusting to pH 6 gives a mixture of mostly AH2-, some A3- and a small amount of AH2- (with Na+ ions to neutralize; H+ + OH- form water, already in the solution).  The skilled artisan would have appreciated that a solution of citric acid neutralized to a given pH (e.g., pH 6.0) with NaOH would have been indistinguishable from starting with a mixture of citric acid (AH3) + sodium citrate (NaAH2) (which sum to the same mole amount as citric acid in the example) + a smaller amount of NaOH to adjust to the same pH (say 6.0).  Thus, the skilled artisan would have considered addition of citric acid + sodium citrate (i.e., as a buffering system) + smaller amount of NaOH, adjusted to the same pH to be an obvious alternate way to prepare the same solution.  Thus, a mixture of citric acid + sodium citrate as a buffer system + smaller amount of NaOH (decreased by molar amount of sodium citrate present) is alternatively obvious over the citric acid + NaOH to adjust to pH values taught.  Alternatively, the two may be considered equivalent, at a minimum obvious over each other.
The skilled artisan would have recognized that each of sodium bicarbonate or sodium carbonate are well known as alkaline materials.  Dissolution of these components in solution would have given alkaline (basic) composition (in the pH range 7.01-12, reading on claims 8, 30), absent evidence to the contrary.
It would have been obvious to include a fatty alcohol (such as those taught by Manetta, in an amount required by claim 1, taught by Manetta), based on the exemplary use of these alcohols.  It would have been obvious to select one of the surfactants taught by Inamoto (also claimed).  Amounts of surfactants are taught by Manetta, and the overlap of the range with claim 1 range renders obvious selection of an amount within the overlap as prima facie obvious.
Not only does Manetta teach (and claim) fatty phase components, Inamoto also discusses various oils (see [0066]); thus, inclusion of fatty phase components in either or both A and B would have been obvious, when preparing obvious foam compositions 

Applicant argues:
Claims 1, 4-9, 11-15, 17, 21, and 27-33 stand rejected under 35 U.S.C. 103 as allegedly unpatentable over US 2015/0306124 ("Manetta") in view of US 2013/0244976 ("Inamoto"). Claims 1, 4-9, 11-15, 17, 21, and 27-33 stand similarly rejected over Manetta in view of Inamoto and further in view of WO 2003/030664 ("Vaslin"). The Examiner maintains that it would have been "obvious" to combine the ivermectin of Manetta, which mentions foams as one possible delivery vehicle, with the foaming system disclosed in Inamoto, which mentions xanthan gum as a gelling agent. Further, the Examiner alleges that the claimed compositions are not commensurate in scope with the unexpected results showing superior foam quality derived from the same. Applicant respectfully disagrees and traverses these rejections, collectively, on the following grounds. 
As an initial matter, in Applicant's preceding Response filed July 2, 2021, Applicant explained that the claimed rinse-off self-foaming compositions produce suitably dense foams ideal for treating a host of inflammatory skin pathologies (e.g., rosacea) by way of the skin surface. The present inventors discovered that the rinse-off, self-foaming ivermectin compositions of the present claims have "exceptional foam quality," making them ideal for rinse- off application to the skin. As will be next demonstrated, nothing in the prior art predicted such exceptional foam quality was obtainable or how to obtain it. 
For the sake of clarity, Applicant re-emphasizes that Example 2 of the specification provides foam density measurements taken at the moment of contact between combinations (1:1 by weight) of intermediate formulations A and B (e.g., A1 + B4). See Specification, page 27, line 15 - page 28, line 8. The measurements were repeated when the chemical reaction generated by mixing the two intermediate compositions was complete. See FIG. 1. When the total composition - that is, combined intermediate compositions A and B - comprises greater than 1 wt.% fatty alcohol, includes a fatty phase, and includes less than or equal to 2.5 wt.% of a cleansing agent, as recited in the claims, the foam quality is suitably dense. On the other hand, when the total composition - that is, combined intermediate compositions A and B - lacks a fatty alcohol (e.g., A9+B1), lacks a fatty phase (e.g., A9 + B2), lacks a cleansing agent (e.g., A4- A8 + B2-3), or has a cleansing agent concentration over 2.5 wt.% (e.g., A2 + B1; A9 + B1), the foams are not suitably dense. See PCT Specification, pages 20-27, including Table on page 27 (showing combinations of intermediate compositions A and B). 
The importance of the fatty alcohol, fatty phase, and cleansing agent concentration of 2.5 wt.% or less is summarized in greater detail in the following table, where "/" and "-" indicate presence or absence, respectively, of a fatty phase or fatty alcohol. The concentration of cleansing agents in each intermediate composition is also indicated. As shown by the table, compositions within the ambit of the claims (where the total composition comprises a fatty alcohol, includes a fatty phase, and includes less than or equal to 2.5 wt.% of a cleansing agent) have suitable foam density (denoted by "X"). On the other hand, when the combination of intermediate compositions A and B lacks a fatty alcohol (e.g., A9+B 1), lacks a fatty phase (e.g., A9+B2), lacks a cleansing agent (e.g., B2/B3 + A4-A8), or has a cleansing agent concentration over 2.5 wt.% (e.g., B1+A2; B1+A9), the foams are not suitably dense. 

    PNG
    media_image2.png
    792
    544
    media_image2.png
    Greyscale

These data are consistent with statements in the Specification indicating that compositions containing a fatty phase having greater than 1 % by weight of fatty alcohols (CH3(CH2)nOH, wherein n = 11 to 23, show "exceptional foam quality." See Specification, page 17, lines 29-33. These data are also consistent with statements in the Specification identifying the recited cleansing agents as "preferably" present at a concentration of "less than or equal to 2.5% by weight." Specification, page 19, lines 18-22. 
Thus, the amended claims reflect this unexpectedly superior suitability for application to the skin surface. In particular, claims 1 and 22 have been amended to reflect that suitable foam density for topical application is achieved when "the intermediate composition(s) A and/or B comprises a fatty phase" and "wherein the intermediate composition(s) A and/or B, together, comprise 1% to 30% by weight, relative to the total weight of intermediate compositions A and B, of fatty alcohols of the formula CH3(CH2)nOH, wherein n = 11 to 23; and wherein the intermediate compositions A and/or B, together, comprise, at a non-zero concentration of less than or equal to 2.5% by weight, relative to the weight of the total composition, cleansing agents selected from the group consisting of: anionic surfactants of the sulfonate family; anionic surfactants of the glycinate family; anionic surfactants of the isethionate family; anionic surfactants of the sulfate family; anionic surfactants of the sulfosuccinate family; sodium cocoamphoacetate; disodium cocoamphodiacetate; sodium cocoyl glutamate; sodium capryloyl glutamate; sodium lauroyl sarcosinate; decyl glucoside; glyceryl monolaurate; sucrose laurate; and amphoteric surfactants of the betaine family," as now recited in claims 1 and 22. See also claims 4 and 41 (reciting particular cleansing agents); claims 42-43 (reciting particular oils of the fatty phase). 
Accordingly, Applicant submits that the claims are commensurate in scope with the data in the application evidencing this unexpectedly good foam quality. Further, Applicant believes the above discussion addresses the Examiner's concerns expressed at pages 17-18 of the Office Action, regarding the claim scope in view of the data. In particular, the Examiner opines that A4 comprises sorbitan monostearate, "a known and disclosed cleansing agent," so it is allegedly unclear why the combination of A4+B2/B3 lacks suitable foam quality. Applicant does not dispute that A4 contains sorbitan monostearate, but this ingredient is classified as a non-ionic emulsifier, not a cleansing agent (see Specification, at page 18, lines 10-11). And even if sorbitan monostearate were considered a "cleansing agent," it is not one of the cleansing agents recited in claims 1 or 22. So Applicant need not quibble with the Examiner as to why the particular combination comprising sorbitan monostearate lacks suitable foam quality. 
Similarly, the Examiner correctly notices that "the combination of A2 + B 1 has fatty alcohol and [cleansing agent] (sodium laureth sulfate)," yet has insufficient foam, while the combination of A2 + B2/B3 has "the same fatty alcohol and [cleansing agent], but have sufficient foam." Office Action, at 18. This is because the combination of A2 + B1 has greater than 2.5 wt.% cleansing agent, outside the scope of the claims, while A2 + B2/B3 have 2.45 wt.% cleansing agent, within the scope of claim 1. 
Therefore, as discussed in Applicant's response filed July 2, 2021, nothing in the art so much as hinted at self-foaming ivermectin compositions which are so chemically and physically stable, non-irritating to the skin, and which have such exceptional foaming properties. For the sake of compactness of the record, Applicant refers to the arguments presented on July 2, 2021, in support of the stability and non-irritancy of the claimed compositions. 
So even assuming for the sake of argument that the prior art taught that ivermectin could be formulated into a foaming system like that disclosed by Inamoto, with gelling agents deemed "essential" by Inamoto, nothing in the prior art recognized or hinted at the exceptional stability and foam quality stemming from the inclusion of the recited fatty alcohols, fatty phase, and cleansing agents (at the recited concentrations), which was entirely unexpected in the art at the time. And per the M.P.E.P., "[r]ebuttal evidence [to an alleged prima facie case for obviousness] may consist of a showing that the claimed compound possesses unexpected properties." § 2145 (citing Dillon, 919 F.2d 688, 692-93). 
For at least these reasons, withdrawal of the outstanding rejections is respectfully solicited. 

This is not persuasive.
Manetta teaches and claims foams as a suitable form for the ivermectin formulations.  The skilled artisan would have found it obvious to look to Inamoto for details on how to prepare such foams.  (The Examiner has previously noted that the claimed self-foaming composition is the claimed product, the mixture of individual A and B components comprise a process, where the claimed foam is produced upon mixing.  Nonetheless, the rejection documents that even the process of the product claims is obvious.)
The rejection documents all of the elected and, now required, additional components of the claims are taught among Manetta and Inamoto, and thus, the claimed self-foaming composition for rinse-off topical application, with all components of the claims, including the amended fatty phase, including amount limitations, are obvious.  Accordingly, a prima facie case of obviousness has been established.
Regarding the argument,
As an initial matter, in Applicant's preceding Response filed July 2, 2021, Applicant explained that the claimed rinse-off self-foaming compositions produce suitably dense foams ideal for treating a host of inflammatory skin pathologies (e.g., rosacea) by way of the skin surface. The present inventors discovered that the rinse-off, self-foaming ivermectin compositions of the present claims have "exceptional foam quality," making them ideal for rinse- off application to the skin. As will be next demonstrated, nothing in the prior art predicted such exceptional foam quality was obtainable or how to obtain it.
Inamoto describes the foams produced by the disclosure:
[0072] As described above, an excellent amount and retention
of carbon dioxide foam, which are not easily obtained in
the conventional foam-type external skin preparation, and
good usability such as prevention of the preparation sagging
from the skin can be achieved by using both the preparations
A and B in use.
In other words, Inamoto relies on a good quality foam, having retained carbon dioxide after mixing, which is superior to conventional foams used as skin preparations, without sagging.  It is clear that foam quality taught by Inamoto is suitable for topical application. Thus, the argued property is present using the Inamoto foams.  In fact, at [0077], Inamoto discusses optimization of viscosity with enough thickening effect to hold carbon dioxide (construed as a suitable density).
Regarding the reliance on examples of the specification, 
“Applicant re-emphasizes that Example 2 of the specification provides foam density measurements taken at the moment of contact between combinations (1:1 by weight) of intermediate formulations A and B (e.g., A1 + B4) …”
The claims are not limited to any density of foam or even 1:1 w/w mixed combinations of the claimed A and B intermediate compositions.  The specific limited Example 2 formulation(s) does not, in any way, limit the claims.  In fact, “suitable density”, whatever the threshold, is not a requirement of the claims.  The claims simply require “a self-foaming composition”, which is predicted when prepared as set forth in the obviousness rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., foam density measurement taken at the moment of contact between 1:1 by weight combinations of A1 and B4, for instance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the claimed limitations,
The importance of the fatty alcohol, fatty phase, and cleansing agent concentration of 2.5 wt.% or less …
Each of these components and level of surfactant are obvious from the references, as documented.  2.5% is within the range of surfactants taught.  MPEP 2144.05(I) makes clear that an overlapping range renders the claims prima facie obvious:
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
The comparative data makes clear that suitable foams are also obtained when surfactants are present above 2.5% (see for instance, A1+B1/B2/B3, having suitable foaming characteristics, and surfactant in excess of the claimed 2.5%; see below).  Thus, the argued criticality is not established, as applied to much broader claims.
Regarding unexpected results; these arguments have previously been addressed.  As previously stated,
“Excellent” foam quality is actually taught by Inamoto for Example 1 and 2 formulations (Tables 2 and 4); such results would have reasonably been expected for obvious formulations.  Thus, it does not appear that the disclosed foam quality metric (an X in the table satisfying minimal quality threshold) is unexpected.
Consider the disclosed mixture of A1 + B1:

    PNG
    media_image3.png
    414
    295
    media_image3.png
    Greyscale
+	
    PNG
    media_image4.png
    365
    261
    media_image4.png
    Greyscale

A 1:1 mixture results in a “foam having the desired properties” (X on table p. 27):


    PNG
    media_image5.png
    390
    267
    media_image5.png
    Greyscale

There are 14 compounds, each at specific amounts, in A1.  There are 9 compounds, each at specific amounts, in B1.  4 compounds are present in both (19 unique compounds in the A1 + B1 combination), each in specific amounts.  The Examiner notes that there is no claim requiring anywhere near 19 unique ingredients, let alone at disclosed amounts.  While it does not appear that an unexpected result is even present (in view of Inamoto results showing excellent foams), even if it were established by comparative evidence that some surprising result would be considered established (for instance, Applicant argues about the 2.5% surfactant, but higher amounts are in A2+B2 and A2+B3, which indicate satisfactory foam properties), which is inconsistent with criticality of 2.5%.  It is not clear why A4 (or A5-A8) + B1 is suitable, but A4-A8 + B2 or B3 is not suitable, whereas, A2, A2 or A3 + B2 or B3 are.
MPEP 716.02(b)(II) indicate Applicant has the burden of explaining proffered data. The mention of a few comparisons does not seem to support the reasons argued.
The results are only for 14 specific compositions containing all of the disclosed ingredients of each of the two compositions mixed, in amounts of these examples.  The results cannot be considered commensurate in scope with the claims, as required by MPEP 716.02(d).
Applicant argues, for instance, A4 + B2/B3 lack a cleansing agent.  But this is not true.  A4 has sorbitan monostearate, a known and disclosed anionic surfactant.  A4 + B1 is suitable, but A4 + B2/B3 is not, whereas all of A1/A3 + B1/B2/B3 or A2 + B2/B3 are suitable, but A2 + B1 is not.  This is not explained by simple arguments about amounts of one ingredient or absence of a specific or generic surfactant.
The combination of A2 + B1 has fatty alcohol, and surfactant (sodium laureth sulfate).  Insufficient foam.  The combinations of A2+B2/B3 have the same fatty alcohol and surfactant, but have sufficient foam.  The arguments do not establish what is argued.  The burden is on Applicant to establish results are unexpected and significant. This burden is not met when a few additional comparisons are considered.
While Applicant attempts to rationalize points the Examiner previously raised, arguments have not been established by evidence.  When a combination with, 15 specific ingredients in A1 are mixed with 9 specific ingredients in B1, each at specific amounts is used, mixed at a 1:1 weight ratio, it is not clear which modification changes the suitability of foam produced. Mere attorney argument cannot take the place of evidence on the record.
A claim commensurate in scope to A1 + B1 combination should take each recited ingredient, in the amounts disclosed, and require a 1:1 mixture:

    PNG
    media_image3.png
    414
    295
    media_image3.png
    Greyscale
+	
    PNG
    media_image4.png
    365
    261
    media_image4.png
    Greyscale

Composition A: 2% ivermectin, 2% sodium laureth sulfate, 0.8% phenoyethanol, 2% propylene flycol, 2% oleyl alcohol, 6.2% sodium dihydrogen phosphate, 0.5% sodium citrate, 1.5% citric acid, 6% caprylic/capric triglyceride, 3% glyceryl dibenenate, 3% ceteareth-20 (using generic corresponding compound), 3% cetostearyl alcohol, 2.5% magnesium aluminum silicate, 0.5% xanthan gum, water, q.s.
Composition B: 0.2% sodium benzoate, 0.5% phenoxyethanol, 5% sodium hydrogen carbonate, 0.2% sodium hydroxide, 2% sodium C14-C16 olefin sulfonate, 0.1% disodium EDTA, 0.5% xanthan gum, 2.5% magnesium aluminum silicate, and water, q.s.
Where Composition A and Composition B are mixed in a 1:1 weight ratio to produce the claimed foam.
However, with a maximum 2.5% surfactant limitation, this combination is excluded by present claim 1.
This language would be commensurate in scope with the A1 + B1 mixture, shown to have better properties than other mixtures, such as A1 + B2, except that it does not fall within the scope of claim 1.  Analogous claim language would be appropriate for other X box mixtures of the table of Example 1.
Applicant’s chart attempts to simplify the mixtures with over 14 ingredients to one component, a cleansing agent, and some fatty phase component, allegedly explained by a surfactant amount higher or lower than 2.5%.

Consider just the first A1 + B1 of Applicant’s table: 
Cetostearyl Alcohol is known to be a surfactant (https://www.drugs.com/inactive/cetostearyl-alcohol-17.html#:~:text=In%20the%20pharmaceutical%20and%20cosmetics,F%20(249%C2%B0C)., accessed 5/20/2022). This is present at 2%.
Ceteareth-20 is known to be a surfactant (and a thickener) (https://www.paulaschoice.com/ingredients/ingredient-ceteareth-20.html. Accessed 5/20/2022). This is present at 2%.
Sodium laureth sulfate is a well-known surfactant (https://www.acs.org/content/acs/en/molecule-of-the-week/archive/s/sodium-laureth-sulfate.html, accessed 5/20/2022). This is present at 2%.
Thus, total recognized surfactants (“cleansing agents”) in A1 sum to 6.0%.  
Assuming alternate indicated cleansing agent of the table is accurate, when mixed in a 1:1 weight ratio with B1, the surfactant amount is 4.0%.  The box should state 4% > 2.5%, but in conflict with the alleged criticality of 2.5% surfactant amount, the mixture produces a “suitable foam”, X  
When mixed with 0% containing cleansing agent (alleged for B2 and B3 by Applicant’s table), the 1:1 dilution of 6% surfactant dilutes to 3%, above the 2.5%.  And yet each of A1 + B2 and A1 + B3 (with at least 6% surfactant), have 3% and 6%, respectively, in excess of 2.5% surfactant; both produces suitable foam

For A2 + B2/B3 combinations, the surfactant in A2 is sum of cetostearyl alcohol, ceteareth-20 and sodium laureth sulfate amounts, i.e., 9.6%.  When diluted with B2 and B3 surfactant amounts diluted surfactant in the mixtures are 4.8 and 7.8%, respectively.  These amounts are clearly above the 2.5% surfactant limitation, but in conflict with alleged 2.5% surfactant amount being critical, these two mixtures achieve suitable foam quality.

Each of these 5 combinations (A1 + B1/B2/B3; A2 + B2/B3) have surfactant amounts in excess of 2.5%, and are evidentiary that 2.5% surfactant is not critical, surfactant amounts are present up to at least 7.8%, which also achieve suitable foams.  This consideration clearly conflicts with Applicant’s arguments, showing the failure to establish criticality based on the premise argued.
It is not the Examiner’s burden to establish results have criticality. It is Applicant’s burden (MPEP 716.02(b)(I) & (II)).  However, these considerations document Applicant’s arguments are in fact based on erroneous representations.
Regarding unexpected properties of the tested foams, again it is noted that it is not clear the X boxes establish an unexpected result, because Inamoto teaches excellent foams; it appears that Applicant has simply documented some examples that achieve what is taught by Inamoto.  MPEP 716.02(a) indicates evidence must show unexpected results.  It does not appear that this requirement has been met.  Establishing this is not achieved by mere argument.  Typically, examples of the claimed invention compared to the closest prior art are used, as discussed in MPEP 716.02(e): An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  However, Applicant may compare the claimed inventions with prior art that is more closely related to the invention than the prior art relied upon by the examiner (MPEP 716.02(e)(I)) or to the closest subject matter that exists in the prior art (MPEP 716.02(e)(III)).
Regarding the requirement that unexpected results must be commensurate in scope with the claims, Applicant is again referred to MPEP 716.02(d), unexpected results must be commensurate in scope with the claimed invention.  This is not the case for any of the 14 X boxes of Example 1 (at least 5 of these do not fall within the scope of claim 1, having in excess of 2.5% surfactant) (or for some awkward attempt to place all of them into one claim).  The Examiner has set out above exemplary Composition A and Composition B, and the corresponding 1:1 weight ratio mixing limitation to limit claim 1, which would be commensurate in scope with the A1 + B1 combination.  This process could be reproduced to establish other claimed combination corresponding to the other X boxes of the Example.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611